Ingraham, J.:
The-infbrmation upon which -the defendant was tried charged that he was guilty of practicing dentistry in the city of New York and in the county of New York, not being then and there a dentist licensed" to practice as such in this State. A witness called on behalf of tire People testified that on the 11th day of January, 19Ó5, she went with a -companion to No. 330 Bast Broadway, the office of Alexander Stein, the defendant; that the defendant was there and treated a tooth for-Miss Schneider, her companion; that the witness went again on the sixteenth with Miss Schneider, when the defendant put her in the - dental chair, looked- at her tooth and said that it had. to be extracted, that he did-not think he could save it; that there were several other persons there and the witness saw the defendant waiting -upon several patients^' he put them in the chair and treated their teeth; that the witness went there again on the twenty-eighth- alone, and the defendant, put her -in the chair arid scraped her -tooth; that- the defendant - gave her one of his cards which had marked upon it “Dr. M. Stein, Surgeon Dentist, B. C. .330 B. Broadway-, Cor, Clinton Street, New. York.” The defendant was,examined in his own behalf and - testified that the witness -for the prosecution came into the dental office in which he was employed on the twenty-eighth -day of January and wanted some work done when the registered man was out at dinner., He does not deny that he operated upon’this witness and does not claim that he has ever received a license. At the end of the People’s case a general motion to dismiss was made, which was" denied. At the end- of the whole case the question was submitted -to the court who found' the defendant guilty. There was. no suggestion- that there was any failure of proof as to the locality of the office in which the defendant was engaged in practicing dentistry, or that 330 East Broadway was not -in the county of New York. If the defendant had' intended to rely upon the failure of proof that 330 East Broadway was in the county of New York, the attention of the court should have been called to the evidence when it could have readily been supplied. The jurisdiction of the court "was not questidned. There was no substantial dispute about, the facts. It was assumed by all the parties that East Broadway was in the county of New York and Í think this point is not available for the first time on appeal. The defendant also claims that'the testimony of the employees of the Dental Society, who were witnesses for the prosecution, was not corroborated and that the conviction, was improper without such, corroboration. If such corroboration was necessary, though it was not, the defendant himself by his testimony corroborated the testimony .of these witnesses. The defendant was clearly guilty and was properly convicted. The judgment should be affirmed, O’Brien, P. J., Patterson! Laughlin and Clarke, JJ., concurred. .Judgment affirmed. Order filed.